  Case 2:17-cv-00066-RJS Document 50 Filed 03/01/21 PageID.199 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 STEPHEN PLATO MCRAE,

                        Plaintiff,                     MEMORANDUM DECISION
                                                       & ORDER DENYING MOTION
 v.                                                    FOR RELIEF FROM JUDGMENT

 SGT. FIELDING et al.,                                 Case No. 2:17-CV-66 RJS

                        Defendants.                    Chief District Judge Robert J. Shelby




       On January 16, 2020, after comprehensively analyzing Plaintiff’s lack of responsiveness

here, the Court dismissed this case. (ECF No. 46.) Three months later, Plaintiff moved “to Alter

or Amend the judgment,” (ECF No. 49), in what is essentially a motion for relief from judgment

under Fed. R. Civ. P. 60(b)(1). He supports his motion with a litany of assertions about his

conditions of confinement that have allegedly hamstrung his litigation efforts. (Id.)

       Federal Rule of Civil Procedure 60(b)(1) states in pertinent part: “On motion and just

terms, the court may relieve a party . . . from a final judgment, order, or proceeding for the

following reasons: . . . mistake, inadvertence, surprise, or excusable neglect . . . . " Fed. R. Civ.

P. 60(b)(1). “Relief under Rule 60(b) ‘is extraordinary and may only be granted in exceptional

circumstances.’” Segura v. Workman, 351 F. App’x 296, 298 (10th Cir. 2009) (unpublished)

(quoting Beugler v. Burlington N. & Sant Fe Ry. Co., 490 F.3d 1224, 1229 (10th Cir. 2007)

(internal quotation marks omitted)). Whether a party’s neglect is excusable is an equitable

determination, factoring together “all relevant circumstances surrounding the party’s omission.”
  Case 2:17-cv-00066-RJS Document 50 Filed 03/01/21 PageID.200 Page 2 of 3




Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). Such

circumstances include “the danger of prejudice to the [opposing party], the length of the delay

and its potential impact on judicial proceedings, the reason for the delay, including whether it

was within the reasonable control of the movant, and whether the movant acted in good faith.”

United States v. Torres, 372 F.3d 1159, 1163 (10th Cir. 2004).

       The Court exercises its discretion, Craft v. Olden, 556 F. App’x 737, 738 (10th Cir. 2014)

(unpublished) (reviewing denial of 60(b)(1) motion for abuse of discretion), to deny Plaintiff’s

motion. The analysis required here is nearly the exact same analysis the Court already undertook

in its dismissal order. (ECF No. 46 (analyzing dismissal for failure to prosecute under five

factors set forth in Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992).) In fact, nothing

Plaintiff suggests in his 60(b) motion puts in question the Court’s original Ehrenhaus analysis

regarding prejudice to opposing party, length of delay and impact on judicial proceedings, and

whether Plaintiff has acted in good faith. (Id. at 4-9.)

       To be clear: Plaintiff submitted this action on January 23, 2017. (ECF No. 1.) By the time

the Court dismissed the case about three years later on January 16, 2020, (ECF No. 46), Plaintiff

still had not followed the Court’s extensive guidance over five orders giving Plaintiff repeated

chances to amend his complaints. (ECF Nos. 11, 33, 37, 41, 44.) Though Plaintiff blames his

inability to meet the Court’s requirements on a variety of prison conditions (in six different

facilities over several years), (ECF No. 49), he never specifies what specifically kept him from

amending his Second Amended Complaint, (ECF No. 43), between November 13, 2019, when

amendment was ordered, (ECF No. 44), and January 16, 2020, when the case was finally

dismissed (in an order with careful analysis of Petitioner’s three-year timeline of failing to ever



                                                   2
  Case 2:17-cv-00066-RJS Document 50 Filed 03/01/21 PageID.201 Page 3 of 3




file a sufficient complaint, (ECF No. 46)). Without particular excuse, he was simply not in touch

at all with the Court for more than three months before dismissal, (id.), and thus failed to

prosecute this case.

                                             ORDER

       IT IS ORDERED that Plaintiff’s post-judgment motion is DENIED. (ECF No. 49.) This

action remains closed.

               DATED this 1st day of March, 2021.

                                              BY THE COURT:



                                              CHIEF JUDGE ROBERT J. SHELBY
                                              United States District Court




                                                 3
